Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on December 15, 2021.  Application No. 17/552,188, filed December 15, 2021, is a Continuation of U.S. Nonprovisional Application No. 16/470,943, (now abandoned) which is a 371 of PCT/AU2017/051381, filed December 13, 2017, and claims foreign priority to Australian application No. AUSTRALIA 2016905298, filed December 21, 2016.  Claims 1-11 are pending.   
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dolfi et al., Inhibitory Effects of Different Forms of Tocopherols, Tocopherol Phosphates, and Tocopherol Quinones on Growth of Colon Cancer Cells, 61(36) J. Agric. & Food Chem. 8533-8540 (2013) (cited on March 15, 2021, IDS).  Dolfi discloses a process for phosphorylating tocopherol (a complex alcohol of a chromanol), comprising mixing tocopherol and P4O10 (empirical formula P2O5) until its exothermic reaction temperature is achieved (~90˚C); allowing the reaction mixture to react until the exothermic reaction is completed; cooling the reaction mixture; and hydrolyzing.  See Dolfi et al., p. 8534, Materials and Methods: Synthesis of TP and TQ, alpha-TQ and gamma-TQ.  

Conclusion
	No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625